DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are pending.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 5, line 5 recites “capable of holding the terminal fittings” change to              --capable of holding terminal fittings--.  No antecedent for “the terminal fittings” was previously established.
Claim 4, lines 4 & 5 recite “the terminal fitting” change to --each terminal fitting--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kunugi JP 2000-286027.
With respect to Claim 1: 
Kunugi discloses a connector, (FIG. 5, 20) comprising: 
a housing (FIG. 5/6, 21) including a board accommodating portion (FIG. 5/6, see notation); 
a circuit board (FIG. 5, 26) accommodated in the board accommodating portion (FIG. 6, see notation); 
a pair of terminal holding portions (FIG. 5/6, 22) formed in the housing (21) to be integrated with the board accommodating portion (FIG. 5, see notation); and 
terminal fittings (FIG. 5/6, 25) connected to the circuit board (FIG. 6, 26) while being held in the terminal holding portions (FIG. 6, 22).
With respect to Claim 2: 
Kunugi discloses the connector, wherein the pair of terminal holding portions (FIG. 6, 22) are disposed on sides opposite to each other across the board accommodating portion (FIG. 6, see notation).
With respect to Claim 3: 
Kunugi discloses the connector, comprising a board insertion opening (FIG. 6; 21b, 23) in the form of a slit (FIG. 6, 23) open in an outer surface (FIG. 5, 21a) of the board accommodating portion (FIG. 5, see notation), the circuit board (FIG. 6, 26) being insertable into the board insertion opening (FIG. 6, 21b) in a direction (FIG. 5, see 
[AltContent: textbox (V)][AltContent: textbox (T)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Terminal holding portion)][AltContent: connector][AltContent: connector][AltContent: textbox (Board accommodating portion)]
    PNG
    media_image1.png
    322
    588
    media_image1.png
    Greyscale

With respect to Claim 5:
Kunugi discloses a board unit (FIG. 5, 20), comprising: 
a housing (FIG. 5, 21) including a board accommodating portion (FIG. 5, see notation); 
a circuit board (FIG. 5, 26) accommodated in the board accommodating portion (FIG. 5, see notation); and 
a pair of terminal holding portions (FIG. 5, 22) formed in the housing (20) to be integrated with the board accommodating portion (FIG. 5, see notation) and capable of holding terminal fittings (FIG. 5, 25).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting each terminal fitting is formed with a resilient contact piece configured to contact a terminal contact surface of the circuit board with the terminal fitting inserted in the terminal accommodation chamber; and guiding surfaces disposed closer to the terminal accommodation chambers than the terminal contact surface are formed on end parts of the terminal accommodation chambers on the side of the circuit board, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831